                        1   David R. Dell, SBN 253927
                            Coombs & Dunlap, LLP
                        2   1211 Division Street
                            Napa, California 94559
                        3   Telephone: (707) 252-9100
                            Facsimile: (707) 252-8516
                        4
                            Attorneys for Defendant and Counterclaimant
                        5   Union Packaging, Inc. d/b/a Unionpack
                        6

                        7

                        8                                UNITED STATES DISTRICT COURT
                        9                               NORTHERN DISTRICT OF CALIFORNIA
                       10

                       11   FEDERFIN TECH SRL, an Italian                 No. 18-CV-04614-HSG
                            corporation,
Coombs & Dunlap, LLP




                       12                                                 ORDER GRANTING TELEPHONIC
                                          Plaintiff,                      APPEARANCE
                       13
                                   vs.
                       14                                                 Date: November 6, 2018
                            UNION PACKAGING, INC. d/b/a                   Time: 2:00 P.M.
                       15   UNIONPACK, a California corporation,          Courtroom: 2
                       16                 Defendants.
                       17   AND RELATED COUNTER-CLAIM
                       18

                       19          Defendant and Counterclaimant’s motion to appear telephonically at the Case Management

                       20   Conference scheduled on November 6, 2018 at 2:00 p.m. is GRANTED. Counsel shall contact

                       21   CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.

                       22          IT IS SO ORDERED

                       23   Date: October 24, 2018
                                                                              Judge, U.S. District Court
                       24

                       25

                       26

                       27
                       28

                                                                                                            PAGE 1 OF 1
                            FEDERFIN TECH SRL V. UNION PACKAGING, INC.           ORDER GRANTING TELEPHONIC APPEARANCE
                            CASE NO. 18-CV-04614-HSG
